03Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-10 are presented for examination.

Allowable Subject Matter
Claims 3 and 8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, and 35 U.S.C. 101  set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 8 and 15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite “identifying … a subset of functionalities, from a set of functionalities associated with a monolithic application, wherein the subset of functionalities is identified based on a cost benefit analysis of each functionality from the set of functionalities”, “determining … a number of micro services based on a functionality priority, a functionality complexity score, and a functionality predefined complexity score associated with each functionality from the subset of functionalities”, 
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of “a processor” or  “a memory; a processor coupled to the memory”. The “memory” and the “processor” are a generic computer component for apply or carrying out the judicial exception thus is not indicative of an abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “a processor” or  “a memory; a processor coupled to the memory” to perform the steps of the claim amounts to no more than mere instructions to apply the exception using a generic computer component. 
Dependent Claims 2-5 and 7-10 are also rejected under 35 U.S.C. 101 for failing to cure the deficiencies of their independent claim.
Dependent Claims 2 and 7 recite “wherein the cost benefit analysis comprises analysis using one of a functionality usage count, a functionality business criticality, and a functionality expected life” which covers performance of the limitation in the mind but for the recitation of generic computer components, and falls within the “Mental Processes” grouping of abstract ideas.
Dependent Claims 3 and 8 recite “wherein the functionality complexity score, associated with each functionality, is determined based on one or more parameters, and wherein the functionality complexity score is a computation using a weightage of each parameter, and a complexity value of each parameter” which also covers performance of the limitation in the mind but for the recitation of generic computer components, and falls within the “Mental Processes” grouping of abstract ideas.
Dependent Claims 4 and 9 recite “wherein the dependency is determined based on a method call for each method, from the plurality of methods, methods responsible for a functionality flow traverse, and data tables”, which is not sufficient to amount to significantly more than the judicial exception.
Dependent Claims 5 and 10 recite “enabling one micro service to access a method of another micro services through an API service” which amounts to no more than mere 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Ishikawa (US20190108067A1) in view of Mueller (US 20190166209 A1) , further in view of Schermann (US 20200259715 A1) and Li (US 20190215239 A1).

Regarding Claim 1, Ishikawa (US20190108067A1) teaches
A method for decomposing a monolithic application into one or more micro services, the method comprising: 
identifying, by a processor, a subset of functionalities, from a set of functionalities associated with a monolithic application (Para [0006], The method includes grouping, by a processor, classes and methods of the monolithic application into clusters. Each of the clusters corresponds to a respective one of the microservices. The method further includes determining, by the processor for each of the classes and the methods in the clusters, a number of function calls thereto and therefrom), 
group classes and/or methods of the monolithic application to create initial clusters, where each cluster corresponds to a candidate microservice), 
wherein the one or more groups of methods are generated based on an analysis of a dependency of each functionality from the subset of functionalities (Para [0039], analyze a call graph that includes information about a number of function calls in the monolithic operation),
an occurrence percentage of each method (para [0080], In the embodiment of FIG. 7, classes (in the monolithic application) are clustered using k-means, based on the appearance frequency of words as feature vectors),
and decomposing, by the processor, the monolithic application into the one or more micro services based on the one or more groups of methods, and the number of micro services (Para [0032], The memory 292 can store monolithic applications and/or microservices decomposed from monolithic applications in accordance with the present invention. The processor 291 is used to perform the decomposition).

Ishikawa did not specifically teach
wherein the subset of functionalities is identified based on a cost benefit analysis of each functionality from the set of functionalities,
determining, by the processor, a number of micro services based on a functionality priority, a functionality complexity score, and a functionality predefined complexity score associated with each functionality from the subset of functionalities


However, Mueller (US 20190166209 A1) teaches
wherein the subset of functionalities is identified based on a cost benefit analysis of each functionality from the set of functionalities (Para [0077], Table 1, Applications may consist of multiple parts (sometimes called " micro services") that run in one or multiple environments … Service Plan: The representation of the costs and benefits for a given variant of the service). 

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Ishikawa’s teaching to Mueller in order to provide service cross-consumption based on open service broker application programming interface, by storing details of created service instance within service manager and returning success or failure status to service broker proxy (Mueller [Summary]).

Ishikawa and Mueller did not specifically teach
determining, by the processor, a number of micro services based on a functionality priority, a functionality complexity score, and a functionality predefined complexity score associated with each functionality from the subset of functionalities
and a weightage of each method from the plurality of methods.

However, Schermann (US 20200259715 A1) teaches
The monitoring engine can also identify when a new microservice is called in a new version; Para [0067], Subtree J, I, and H includes two new microservices (i.e., J and I), while microservice H remains unchanged. A weighting factor of 1 is attributed to a call from the new microservice I to an existing microservice H. Further a weighting factor of 3 is attributed to a call to a new microservice I, as well as J. Accordingly, the resulting change complexity for subtree J, I, and H is 1 (from I to H)+3 (from J to I)+3 (from T to J)=7. Thus, the subtree J, I, and H is ranked the highest, having a change complexity of 7; followed by subtree E, D, and F, having a change complexity of 3; and followed by subtrees A, B, C, and D, as well as E, D, and F, each having a change complexity of 2).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Ishikawa and Mueller’s teaching to Schermann’s in order to provide a topology-aware continuous evaluation of microservice-based applications by a monitoring engine software that is stored in the storage device (Schermann [Summary]).

Ishikawa, Mueller and Schermann did not specifically teach
and a weightage of each method from the plurality of methods.

However, Li (US 20190215239 A1) teaches
K1 is a weight corresponding to the microservice availability score, K2 is a weight corresponding to the microservice subhealth score, K3 is a weight corresponding to a service degradation event, .alpha. is a weight corresponding to the quantity of calls during which fault-tolerance degradation occurs, .beta. is a weight corresponding to the quantity of calls during which forced degradation occurs, K4 is a weight corresponding to a parallel control event, and K5 is a weight corresponding to a traffic flow control event).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Ishikawa, Mueller and Schermann’s teaching to Li’s in order to configure micro-services by a Micro-Service configuration device according to configuration parameter when health degree value of micro-service of service is lower than pre-set value threshold (Li [Summary]).

Regarding Claim 2, Ishikawa, Mueller, Schermann and Li teach
The method as claimed in claim 1.

Ishikawa did not specifically teach
wherein the cost benefit analysis comprises analysis using one of a functionality usage count, a functionality business criticality, and a functionality expected life.


wherein the cost benefit analysis comprises analysis using one of a functionality usage count, a functionality business criticality, and a functionality expected life (Para [0044], An advantage of having a reference plan is that the original service instance can change its service plan during its lifecycle without notifying or adapting the references).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Ishikawa’s teaching to Mueller in order to provide service cross-consumption based on open service broker application programming interface, by storing details of created service instance within service manager and returning success or failure status to service broker proxy (Mueller [Summary]).

Regarding Claim 5, Ishikawa, Mueller, Schermann and Li teach
The method as claimed in claim 1, further comprises enabling one micro service to access a method of another micro services through an API service (Ishikawa [Para 0002, Each microservice communicates with other microservices usually with a Hypertext Transfer Protocol (HTTP) resource Application Programming Interface (API)]).

Regarding Claim 6, Ishikawa (US20190108067A1) teaches

Identify a subset of functionalities, from a set of functionalities associated with a monolithic application (Para [0006], The method includes grouping, by a processor, classes and methods of the monolithic application into clusters. Each of the clusters corresponds to a respective one of the microservices. The method further includes determining, by the processor for each of the classes and the methods in the clusters, a number of function calls thereto and therefrom), 
generate one or more groups of methods from a plurality of methods associated with the subset of functionalities (Para [0040], group classes and/or methods of the monolithic application to create initial clusters, where each cluster corresponds to a candidate microservice), 
wherein the one or more groups of methods are generated based on an analysis of a dependency of each functionality from the subset of functionalities (Para [0039], analyze a call graph that includes information about a number of function calls in the monolithic operation),
an occurrence percentage of each method (para [0080], In the embodiment of FIG. 7, classes (in the monolithic application) are clustered using k-means, based on the appearance frequency of words as feature vectors),
and decompose the monolithic application into the one or more micro services based on the one or more groups of methods, and the number of micro services (Para [0032], The memory 292 can store monolithic applications and/or microservices decomposed from monolithic applications in accordance with the present invention. The processor 291 is used to perform the decomposition).


wherein the subset of functionalities is identified based on a cost benefit analysis of each functionality from the set of functionalities,
determine a number of micro services based on a functionality priority, a functionality complexity score, and a functionality predefined complexity score associated with each functionality from the subset of functionalities
and a weightage of each method from the plurality of methods.

However, Mueller (US 20190166209 A1) teaches
wherein the subset of functionalities is identified based on a cost benefit analysis of each functionality from the set of functionalities (Para [0077], Table 1, Applications may consist of multiple parts (sometimes called " micro services") that run in one or multiple environments … Service Plan: The representation of the costs and benefits for a given variant of the service). 

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Ishikawa’s teaching to Mueller in order to provide service cross-consumption based on open service broker application programming interface, by storing details of created service instance within service manager and returning success or failure status to service broker proxy (Mueller [Summary]).

Ishikawa and Mueller did not specifically teach

and a weightage of each method from the plurality of methods.

However, Schermann (US 20200259715 A1) teaches
determine a number of micro services based on a functionality priority, a functionality complexity score, and a functionality predefined complexity score associated with each functionality from the subset of functionalities (Para [0048], The monitoring engine can also identify when a new microservice is called in a new version; Para [0067], Subtree J, I, and H includes two new microservices (i.e., J and I), while microservice H remains unchanged. A weighting factor of 1 is attributed to a call from the new microservice I to an existing microservice H. Further a weighting factor of 3 is attributed to a call to a new microservice I, as well as J. Accordingly, the resulting change complexity for subtree J, I, and H is 1 (from I to H)+3 (from J to I)+3 (from T to J)=7. Thus, the subtree J, I, and H is ranked the highest, having a change complexity of 7; followed by subtree E, D, and F, having a change complexity of 3; and followed by subtrees A, B, C, and D, as well as E, D, and F, each having a change complexity of 2).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Ishikawa and Mueller’s teaching to Schermann’s in order to provide a topology-aware continuous evaluation of microservice-based applications by a monitoring engine software that is stored in the storage device (Schermann [Summary]).

Ishikawa, Mueller and Schermann did not specifically teach
and a weightage of each method from the plurality of methods.

However, Li (US 20190215239 A1) teaches
and a weightage of each method from the plurality of methods (Para [0023], K1 is a weight corresponding to the microservice availability score, K2 is a weight corresponding to the microservice subhealth score, K3 is a weight corresponding to a service degradation event, .alpha. is a weight corresponding to the quantity of calls during which fault-tolerance degradation occurs, .beta. is a weight corresponding to the quantity of calls during which forced degradation occurs, K4 is a weight corresponding to a parallel control event, and K5 is a weight corresponding to a traffic flow control event).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Ishikawa, Mueller and Schermann’s teaching to Li’s in order to configure micro-services by a Micro-Service configuration device according to configuration parameter when health degree value of micro-service of service is lower than pre-set value threshold (Li [Summary]).

Regarding Claim 7, Ishikawa, Mueller, Schermann and Li teach
The system as claimed in claim 6.

Ishikawa did not specifically teach
wherein the cost benefit analysis comprises analysis using one of a functionality usage count, a functionality business criticality, and a functionality expected life.

However, Mueller teaches 
wherein the cost benefit analysis comprises analysis using one of a functionality usage count, a functionality business criticality, and a functionality expected life (Para [0044], An advantage of having a reference plan is that the original service instance can change its service plan during its lifecycle without notifying or adapting the references).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Ishikawa’s teaching to Mueller in order to provide service cross-consumption based on open service broker application programming interface, by storing details of created service instance within service manager and returning success or failure status to service broker proxy (Mueller [Summary]).

Regarding Claim 10, Ishikawa, Mueller, Schermann and Li teach
The system as claimed in claim 6, further configured to enable one micro service to access a method of another micro services through an API service (Ishikawa [Para 0002, Each microservice communicates with other microservices usually with a Hypertext Transfer Protocol (HTTP) resource Application Programming Interface (API)]).

Claims 4 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Ishikawa (US20190108067A1) in view of Mueller (US 20190166209 A1) , Schermann (US 20200259715 A1) and Li (US 20190215239 A1), further in view of Caspi (US 10169035 B1).

Regarding Claim 4, Ishikawa, Mueller, Schermann and Li teach
The method as claimed in claim 1.

Ishikawa, Mueller, Schermann and Li did not teach
wherein the dependency is determined based on a method call for each method, from the plurality of methods, methods responsible for a functionality flow traverse, and data tables.

However,  Caspi (US 10169035 B1) teaches
wherein the dependency is determined based on a method call for each method, from the plurality of methods, methods responsible for a functionality flow traverse, and data tables (12:7-16, as part of the post parsing analysis, the information stored by the parser 122 in the repository 150 is retrieved, together with additional information from the analysis configuration 130. In one or more examples, the mapping data is read and/or user exits are invoked, to determine the target resources for the API calls, such as program into which the control flow should be transferred, data table/file that is accessed, access type, target of a message API and so on. The target resolution is stored into the repository 150 to be available at analysis time. Alternatively, or in addition, the target resolution is added into the analysis output).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Ishikawa, Mueller, Schermann and Li’s teaching to Caspi’s in order to provide a source code analysis that has customized static source code analysis by generating static analysis report with description of application programming interface (API) calls and identification of target resources (Caspi [Summary]).

Regarding Claim 9, Ishikawa, Mueller, Schermann and Li teach
The system as claimed in claim 6.

Ishikawa, Mueller, Schermann and Li did not teach
wherein the dependency is determined based on a method call for each method, from the plurality of methods, methods responsible for a functionality flow traverse, and data tables.

However, Caspi (US 10169035 B1) teaches
wherein the dependency is determined based on a method call for each method, from the plurality of methods, methods responsible for a functionality flow traverse, and data tables (12:7-16, as part of the post parsing analysis, the information stored by the parser 122 in the repository 150 is retrieved, together with additional information from the analysis configuration 130. In one or more examples, the mapping data is read and/or user exits are invoked, to determine the target resources for the API calls, such as program into which the control flow should be transferred, data table/file that is accessed, access type, target of a message API and so on. The target resolution is stored into the repository 150 to be available at analysis time. Alternatively, or in addition, the target resolution is added into the analysis output).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Ishikawa, Mueller, Schermann and Li’s teaching to Caspi’s in order to provide a source code analysis that has customized static source code analysis by generating static analysis report with description of application programming interface (API) calls and identification of target resources (Caspi [Summary]).

Notice of References Cited
Rangasamy (US 20160124742 A1) is related to an application development framework system comprises a microservice platform for developing and executing a plurality of microservices, wherein each microservice of the microservices comprises an independently-deployable service configured to execute one or more functions to fulfill an interface contract for an interface for the microservice.

Hwang (US 20210232390 A1) is related to systems and techniques that facilitate automated recommendation of microservice decomposition strategies for monolithic applications are provided. In 

HARISHANKAR (US 20210263735 A1) is related to determining, by a computing device, transactions of a monolithic application; ranking, by the computing device, the transactions using predefined rules; selecting, by the computing device, a candidate transaction from the ranked list; determining, by the computing device, lines of application code of the monolithic application associated with the candidate transaction; mapping, by the computing device, respective ones of the determined lines of application code to a first operation and a second operation.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR SOLTANZADEH whose telephone number is (571)272-3451. The examiner can normally be reached M-F, 9am - 5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached on (571) 272-3708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/AMIR SOLTANZADEH/Examiner, Art Unit 2191                                                                                                                                                                                                        /WEI Y ZHEN/Supervisory Patent Examiner, Art Unit 2191